C. A. 2d Cir. (Certiorari granted, 389 U. S. 969.) Motions of National Cable Television Association, Inc., Screen Composers Association of the United States of America, All-Channel Television Society, Broadcast Music, Inc., National Association of Broadcasters, American Society of Composers, Authors & Publishers, Authors League of America, Inc., and Writers Guild of America et al., for leave to file briefs, as amici curiae, granted. Motion of National Association of Broadcasters for leave to participate in oral argument, as amicus curiae, denied.
Mr. Justice Marshall took no part in the consideration or decision of these motions. On the motions were: